Citation Nr: 1427978	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from November 1969 to February 1970 and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Army Reserves after February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which denied a claim of service connection for multiple sclerosis.  The Veteran filed a notice of disagreement letter in September 2008.  The RO held a hearing in September 2009 where the Veteran testified before a hearing officer and presented evidence with respect to his disability and Reserves training.  A statement of the case was issued in March 2010, followed by the submission of a VA Form 9 in April 2010.

The Board notes that, in addition to the paper claims file, there are paperless electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with the Veteran's claims.  Virtual VA contains AOJ adjudication documents and an appellate brief.  VBMS contains no documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's file shows he was diagnosed with multiple sclerosis in February 2007 based on an examination, a review of his history of symptoms, and cervical spine and brain MRI.  The Veteran contends that his multiple sclerosis symptoms where first manifested in November 1983 when he was treated at a VA Medical Center after being sent home during Reserves training.  Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

The Veteran proffered incapacitation pay stubs from November 1983 to April 1984, as evidence that he was on active duty or ACDUTRA and he has testified that he was on ACDUTRA when he was hospitalized in November 1983.  The Army Reserves Retirement Points History Statement reveals that the Veteran may have had either ACDUTRA or INACDUTRA service when he went to the VA hospital in November 1983; however, the appellant's ACDUTRA and INACDUTRA service periods in the Army Reserves have not all been verified.  Therefore, a remand for verification of the service periods is needed. 

Accordingly, the case is REMANDED for the following action:


1.  The RO should contact the appropriate sources, including the Defense Finance and Accounting Service (DFAS), to attempt to verify any and all dates of the Veteran's service in the Army Reserves, to include all of the periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  In particular, the specific dates of the Veteran's ACDUTRA and/or INACTDUTRA service in October and November 1983.

2.  Thereafter, the remanded claim should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case and an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


